Order entered August 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00246-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                               V.

                           VERBA KLINGSICK, ET AL., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-07946

                                           ORDER
       We REINSTATE this appeal.

       We GRANT the parties’ August 24, 2015 second agreed motion to abate the appeal to

the extent that we ABATE the appeal for SIXTY DAYS. The appeal will be reinstated sixty

days from the date of this order or on motion of either party, whichever occurs sooner.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE